


Exhibit 10.19




EXECUTION VERSION


December 11, 2012


Dear Jason:


This letter outlines the details of your employment with Valeant Pharmaceuticals
International, Inc. or its applicable subsidiary (the “Company”), and your
Company assignment. This offer is contingent upon: 1) the closing (the
“Closing”) of the pending merger transaction (the “Merger”) involving Medicis
Pharmaceutical Corporation (“Medicis”) and the Company, and 2) your continued
employment with Medicis now through the Closing, and the offer shall be null and
void if those conditions are not met.


•
Title: Effective immediately following the Merger, you will be appointed to the
position of Executive Vice President - Company Group Chairman; you will be a
member of the Company’s senior-most executive committee and shall report
directly and exclusively to the Chief Executive Officer.



•
Duties & Responsibilities: You shall have the following duties and
responsibilities: Oversee the Company’s Research and Development and certain
United States and International Businesses. You shall be permitted to continue
to serve on the Board of Directors of NextHealth Care Inc., provided that you
shall be subject to the Company’s policies with respect to conflicts of
interest.



•
Office Location: Your principal place of employment will be the Company’s
corporate headquarters in New Jersey, it being agreed that you shall relocate to
the New Jersey area within nine months after the Closing. During the nine month
period following the Closing, the Company will provide you temporary lodging
arrangements reasonably satisfactory to you and shall pay, on an after-tax
basis, for weekly commuting costs from Arizona to New Jersey. The Company shall
reimburse the reasonable costs associated with your relocation to New Jersey in
accordance with the Company’s relocation policy (including any modifications to
such policy as agreed to between the policies). Notwithstanding the nine month
deadline set forth above, if, after your reasonable diligent good faith efforts,
you are unable to place your children in private schools reasonably satisfactory
to you within such nine month period, you and the Company shall discuss in good
faith an extension of the date by which you are required to relocate to New
Jersey.

•
Base Salary: Effective immediately following the Merger, your base salary will
be $650,000 annualized paid semi-monthly. You will also be eligible for an
additional merit-based increase in your base salary in the Company’s regular
2013 compensation review process.



•
Annual Incentive: You will participate in the Company's management bonus plan.
Effective as of January 1, 2013, your target bonus will be 80% (the “Target
Bonus”), with the potential of 160%, of your base salary. This plan, and
therefore your participation, is





--------------------------------------------------------------------------------

December 11, 2012
Page 2 of 2



subject to change at the discretion of the Board of Directors. Bonuses are
payable at the time bonuses for other similarly-situated senior executives at
the Company are paid. Your eligibility for any bonus payment shall be subject to
the same conditions of other similarly-situated senior executives at the
Company.


•
Equity Awards: The Talent and Compensation Committee of the Company's Board of
Directors (the “Committee”) has approved the following equity awards, valued at
approximately $4,000,000:



1)
84,500 Stock Options with an exercise price equal to the closing price of
Company common stock on the date of grant, which vest 25% on each of the 4
anniversaries following the date of grant and have a ten year maximum term. The
other terms and conditions of this award are set forth substantially in the form
of Exhibit A.



2)
36,300 Performance Stock Units (PSUs), which vest between 0-300%, based on
meeting certain Company performance criteria based on shareholder return, as
measured approximately three years from the grant date. The triggers for 1x, 2x
and 3x vesting shall be based on attaining a 10%, 20% and 30% 3-year Compound
Annual Growth Rate respectively, with measurements governed by the award
agreement. The other terms and conditions of this award are set forth
substantially in the form of Exhibit A.



3)
These equity awards are contingent upon your acceptance of the offer and will be
made pursuant to the terms of the Company's 2011 Omnibus Incentive Plan and
subject to applicable grant agreements. The vesting of these equity awards shall
be subject to the occurrence of the Release Effective Date (as defined below).
The grant date for the equity awards set forth above shall be on the date the
Closing occurs, provided that if such date is during a trading blackout period
under the Company’s Blackout Policy, the grant date shall be the first trading
day after the trading blackout is no longer in effect.



•
Currently Existing Arrangements. On the Closing and subject to the occurrence of
the Release Effective Date, you shall be paid $3,133,721 in full satisfaction of
the obligations of Medicis and its successors under the Amended and Restated
Employment Agreement dated December 22, 2008, as amended (the “Employment
Agreement”) by and between you and Medicis. Notwithstanding anything to the
contrary, for the sake of clarity, you shall remain entitled to your vested
rights under the Medicis Supplemental Executive Retirement Plan, the rights to
cash in lieu of first quarter 2013 equity awards in accordance with Section
6.1(a)(iv) of the Medicis disclosure schedule to the Merger agreement, the
rights to 2012 cash performance bonuses in accordance with Sections 6.1(a)(xvii)
and 6.9(a) of the Medicis disclosure schedule to the Merger agreement and the
rights to treatment of your stock options and restricted stock awards in
accordance with Section 4.3 of the Merger agreement. You will not accrue
additional benefits under the Company’s Supplemental Executive Retirement after
Closing, it being understood and agreed that this will in no way limit your
existing right to payments thereunder. To the extent that the payment received
by you pursuant to this paragraph or any other payment or benefit received or to
be received by you will be subject to the excise tax imposed by Section 4999 of
the







--------------------------------------------------------------------------------

December 11, 2012
Page 3 of 3



Internal Revenue Code, as amended (the “Code”) as a result of the Merger (the
“Total Payments”), the Company will pay to you, within thirty (30) days of any
payments giving rise to the excise tax, an additional amount (the “gross-up
payment”) such that the net amount retained by you, after deduction of any
excise tax on the Total Payments and any federal, state and local income and
employment tax and excise tax on the gross-up payment provided for by this
paragraph, will equal the Total Payments. For purposes of determining the amount
of the gross-up payment, you will be deemed to pay federal, state and local
income taxes at your actual marginal rates of federal, state and local income
taxation in the calendar year that the payment or benefit to which the excise
tax relates is to be made or provided, net of the maximum reduction in federal
income taxes that could be obtained by deducting such state and local taxes. For
purposes of determining whether any of the Total Payments would not be
deductible by the Company and would be subject to the excise tax, and the amount
of such excise tax, (1) Total Payments will be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all parachute payments
in excess of the base amount within the meaning of Section 280G(b)(3) will be
treated as subject to the excise tax unless, in the opinion of tax counsel
selected by the Medicis’ independent auditors prior to the Closing and
acceptable to you, such Total Payments (in whole or in part) are not parachute
payments, or such parachute payments in excess of the base amount (in whole or
in part) are otherwise not subject to the excise tax, and (2) the value of any
non-cash benefits or any deferred payment will be determined by Medicis’
independent auditors in accordance with Sections 280G(d)(3) and (4) of the Code.
If the excise tax is subsequently determined to be less than the amount
originally taken into account hereunder, you will repay to the Company, when
such reduction in excise tax is finally determined, the portion of the gross-up
payment attributable to such reduction. If the excise tax is determined to
exceed the amount originally taken into account hereunder (including by reason
of any payments, the existence or amount of which cannot be determined at the
time of the gross-up payment), the Company will make an additional gross-up
payment in respect of such excess (plus any interest and penalties payable with
respect to such excess) when such excess is finally determined. The gross-up
payment and any payment of any income or other taxes to be paid by the Company
under this paragraph shall be made not later than the end of your taxable year
next following your taxable year in which you remit the related taxes. Medicis
and Valeant will report taxable income and make tax filings consistent with the
calculations prepared by 280G Solutions and you will not object to the positions
included therein. For the avoidance of doubt, the obligation of the Company to
make a gross-up payment shall not extend to any payment described in the
paragraph below entitled Severance Benefits, to the Equity Awards described
above or to any other benefits and compensation payable to you in respect of
your services to the Company, other than those specifically identified in the
second sentence of this paragraph.
•
Notwithstanding anything herein to the contrary, the vesting of the equity
awards described above and the obligations of the Company to make the payments
described in the preceding paragraph shall be subject to your execution within
the twenty one (21) day period immediately following the date upon which the
Closing occurs of the release attached hereto as Exhibit B and your failure to
revoke such release within the seven (7) day period following your execution of
the release. The date upon which your right to







--------------------------------------------------------------------------------

December 11, 2012
Page 4 of 4



revoke the release lapses without you having revoked the release shall be the
“Release Effective Date” for purposes hereof.


•
Other Benefits. You shall be entitled to vacation pursuant to the Company’s
vacation policy applicable to similarly situated employees.



•
Share Ownership Commitment. You also agree to comply with any share ownership
requirements adopted by the Company applicable to you, which shall be on the
same terms as similarly situated executives of the Company.



•
Matching Grants for Share Purchases. In connection with such share ownership,
you shall also be eligible to receive matching share units under the Company's
matching share unit program in accordance with its terms as applied for
similarly situated executives of the Company.



•
Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the compensation and benefits provided
in this letter, as may be applicable. For purposes of this letter, “Good Reason”
shall mean the occurrence of any of the events or conditions described in
clauses (i) through (iii) immediately below which are not cured by the Company
(if susceptible to cure by the Company) within thirty (30) days after the
Company has received a Notice of Termination. “Notice of Termination” means a
written notice provided by you within ninety (90) days of the initial existence
of the event or condition constituting Good Reason specifying the particular
events or conditions which constitute Good Reason.



(i)    Diminution of Responsibility. (A) any material reduction in your duties
or responsibilities as in effect immediately prior thereto, (B) removal of you
from the position of Executive Vice President. For the avoidance of doubt, the
term “Diminution of Responsibility” shall not include (W) any change in your
duties and responsibilities from those in effect with Medicis prior to the
Closing, (X) any such removal resulting from a promotion, your death or
Disability, the termination of your employment for Cause, or your termination of
your employment other than for Good Reason, (Y) the reduction of or change in
any particular duties or responsibilities provided you are given other duties or
responsibilities such that your overall duties and responsibilities remain
substantially comparable to your overall duties and responsibilities prior to
the reduction or change or (Z) any change with respect to the person or persons
to whom you report any change with respect to the person or persons to whom you
report provided that you continue to report to the person who is the Chief
Executive Officer;
(ii)    Compensation Reduction. Any reduction in your base salary or target
bonus opportunity which is not comparable to reductions in the base salary or
target bonus opportunity of other similarly-situated senior executives at the
Company; or
(iii)
Company Breach. Any other material breach of any provision of this letter.







--------------------------------------------------------------------------------

December 11, 2012
Page 5 of 5





•
Change in Control. For purposes of this letter, a “Change in Control” shall mean
any of the following events:



(i)    the acquisition (other than from the Company), by any person (as such
term is defined in Section 13(c) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of
the combined voting power of the Company's then outstanding voting securities;


(ii)    the individuals who, as of the date hereof, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the Board, unless the election, or nomination for election by the Company's
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
letter, be considered as a member of the Incumbent Board; or


(iii)    the closing of:


1. a merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation, do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or


2. a complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to this letter agreement, solely because fifty percent (50%) or more of
the combined voting power of the Company's then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition. For the avoidance of doubt, the Merger shall not be deemed to be a
Change in Control.


•
Disability. The Company may terminate your employment, on written notice to you
after having established your Disability and while you remain Disabled, subject
to the payment by the Company to you of the applicable compensation and benefits
provided pursuant to this letter agreement. For purposes of this letter
agreement, “Disability” shall have the meaning assigned to such term in the 2011
Omnibus Incentive Plan.



Cause. The Company may terminate your employment for “Cause”, subject to the
payment by the Company to you of the applicable compensation and benefits
provided in this letter agreement. “Cause” shall mean, for purposes of this
letter, “cause” as defined






--------------------------------------------------------------------------------

December 11, 2012
Page 6 of 6



by applicable common law and (1) conviction of any felony or indictable offense
(other than one related to a vehicular offense) or other criminal act involving
fraud; (2) willful misconduct that results in a material economic detriment to
the Company; (3) material violation of Company policies and directives, which is
not cured after written notice and a reasonable opportunity for cure; (4)
continued refusal by you to perform your duties after written notice identifying
the deficiencies and a reasonable opportunity for cure; or (5) a material
violation by you of any material covenants to the Company. No action or inaction
shall be, or be deemed to be, willful if not demonstrably willful and if taken
or not taken by you in good faith and with the understanding that such action or
inaction was not adverse to the best interests of the Company. Reference in this
paragraph to the Company shall also include direct and indirect subsidiaries of
the Company, and materiality shall be measured based on the action or inaction
of and the impact upon the Company taken as a whole. The Company may suspend
you, with pay, upon your indictment for the commission of a felony or indictable
offense as described under clause (1) above. Such suspension may remain
effective until such time as the indictment is either dismissed or a verdict of
not guilty has been entered.


•
Employee and Executive Benefits. You will be eligible to participate in the
employee benefit plans and programs generally made available to similarly
situated employees of the Company on the terms and conditions applicable
generally to all employees. In addition, the Company shall reimburse you for
incremental taxes incurred by you outside of the United States because of any
services you provide to the Company outside of the United States or any business
that the Company conducts outside of the United States, if such incremental
amount during any tax year exceeds 1% or more of your average base salary for
such tax year.  You shall be required to participate in any tax equalization
program the Company may have in effect from time to time in order to qualify for
the benefit described in the preceding sentence.



•
Reimbursement of Certain Expenses. The Company will continue to be responsible
for any legal fees and costs incurred up to and through the date hereof with
respect to any legal representation provided to you in accordance with
resolutions adopted by the Medicis Compensation Committee prior to the date
hereof. In addition, the Company shall reimburse you for reasonable legal fees
incurred by you in connection with enforcement of your right to receive the cash
payment and the excise tax gross-up payment identified, in each case, in the
paragraph entitled “Currently Existing Arrangements.”

•
Conditions to Reimbursement. The following provisions shall be in effect for any
reimbursements (and in-kind benefits) to which you otherwise may become entitled
under this letter, in order to assure that such reimbursements (and in-kind
benefits) do not create a deferred compensation arrangement subject to Section
409A of the Code (“Section 409A”):



(i)
The amount of reimbursements (or in-kind benefits) to which you may become
entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.



(ii)
Each reimbursement to which you become entitled shall be made by the Company as
soon as administratively practicable following your submission of the supporting







--------------------------------------------------------------------------------

December 11, 2012
Page 7 of 7



documentation, but in no event later than the close of business of the calendar
year following the calendar year in which the reimbursable expense is incurred.


(iii)
Your right to reimbursement (or in-kind benefits) cannot be liquidated or
exchanged for any other benefit or payment.



•
At-Will Employment. Your employment with the Company is “at will”. This means
that you or the Company have the option, subject to the terms of this Agreement
(which cannot be amended or varied without your written consent, to terminate
your employment at any time, with or without advance notice, and with or without
Cause or with or without Good Reason. This offer of employment does not
constitute an express or implied agreement of continuing or long term
employment. The at will nature of your employment can be altered only by a
written agreement specifying the altered status of your employment. Such written
agreement must be signed by both you and the Chief Executive Officer.



•
Severance Benefits. Notwithstanding the immediately preceding bullet paragraph,
if your employment is terminated by the Company without Cause or by you for Good
Reason, the Company shall have the following obligations:



(i)
The Company will pay you a cash lump sum amount equal to the sum of (A) your
annual salary as of the Termination Date, plus (B) your annual Target Bonus as
of the Termination Date, provided that, if your termination occurs either in
contemplation of a Change in Control or at any time within twelve (12) months
following a Change in Control, the Company shall instead pay you an amount equal
to two times the sum of (A) your annual salary as of the Termination Date, plus
(B) your annual Target Bonus as of the Termination Date. The “Termination Date”
shall be the date specified as the effective date of the termination of your
employment in any notice of termination of employment provided by the Company to
you or accepted by the Company in the event of your giving notice of the
termination of your employment.



(ii)
The Company will pay you any accrued but unpaid salary or vacation pay and any
deferred compensation. In addition, the Company will pay you any bonus earned
but unpaid in respect of any fiscal year preceding the Termination Date. The
Company will also pay you a bonus in respect of the fiscal year in which the
Termination Date occurs, as though you had continued in employment until the
payment of bonuses by the Company to its executives for such fiscal year, in an
amount equal to the product of (A) the lesser of (x) the bonus that you would
have been entitled to receive based on actual achievement against the stated
performance objectives or (y) the bonus that you would have been entitled to
receive assuming that the applicable performance objectives for such fiscal year
were achieved at “target” and (B) a fraction (i) the numerator of which is the
number of days in such fiscal year through Termination Date and (ii) the
denominator of which is 365; provided that, if your termination occurs either in
contemplation of a Change in Control or at any time within twelve (12) months
following a Change in Control, then in the foregoing calculation the amount
under (A) shall be equal to (y). Any bonus payable to you under this bullet
shall be paid in no event later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs.









--------------------------------------------------------------------------------

December 11, 2012
Page 8 of 8



(iii)
The Company will provide you with continued coverage under any health, medical,
dental or vision program or policy in which you were eligible to participate at
the Termination Date for 12 months following such termination on terms no less
favorable to you and your dependents (including with respect to payment for the
costs thereof) than those in effect immediately prior to such termination.



(iv)
The Company shall provide outplacement services through one or more outside
firms of your choosing up to an aggregate of $20,000, which services shall
extend until the earlier of (i) 12 months following the Termination Date or (ii)
the date that you secure full time employment.



Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits referenced or set
forth in this letter and shall have no obligations to you in respect of the
termination of your employment save and except for obligations that are
expressly established by applicable employment standards legislation unless you
execute and deliver, within 60 days of the date of your termination, and do not
revoke, a general release in the form attached as Exhibit C that the Company
shall provide you and any revocation period set forth in the release has lapsed.
Subject to compliance with Section 409A, the Company shall pay all cash
severance benefits due within 10 business days following the satisfaction of all
of the conditions set forth in the preceding sentence. You shall not be required
to mitigate the amount of any severance payment provided for under this letter
by seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to you in any
subsequent employment.


Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year.


It is understood that, during your employment by the Company, you will not
engage in any activities that constitute a conflict of interest with the
interests of the Company, as outlined in the Company's conflict of interest
policies for employees and executives in effect from time to time.


You shall not be required to mitigate damages as a result of your termination of
employment and the benefits provided hereunder shall not be reduced or offset by
any compensation you earn subsequent to your termination of employment.


•
Covenant Not to Solicit. To protect the confidential information and other trade
secrets of the Company and its affiliates, you agree, during your employment
with the Company or any of its affiliates and for a period of twelve (12) months
after your cessation of employment with the Company or any of its affiliates,
not to solicit, attempt to solicit, or participate in or assist in any way in
the solicitation or attempted solicitation of any employees or independent
contractors of the Company or any of its affiliates. For purposes of this
covenant, “solicit” or “solicitation” means directly or indirectly influencing
or attempting to influence employees of the Company or any of its affiliates to
become employed with any other person, partnership, firm, corporation or other
entity.







--------------------------------------------------------------------------------

December 11, 2012
Page 9 of 9



You agree that the covenants contained in this paragraph are reasonable and
necessary to protect the confidential information and other trade secrets of the
Company and its affiliates, provided, that solicitation through general
advertising or the provision of references shall not constitute a breach of such
obligations. For purposes of this paragraph, an “affiliate” shall mean any
direct or indirect subsidiary of the Company or any joint venture or
collaboration in which any such entity or the Company participates.


•
Remedies for Breach of Obligations Under the Restrictive Covenant Above. It is
the intent and desire of you and the Company (and its affiliates) that the
restrictive provisions in the paragraph captioned “Covenant Not to Solicit”
above be enforced to the fullest extent permissible under the laws and public
policies as applied in each jurisdiction in which enforcement is sought. If any
particular provision in such paragraph shall be determined to be invalid or
unenforceable, such covenant shall be amended, without any action on the part of
either party hereto, to delete therefrom the portion so determined to be invalid
or unenforceable, such deletion to apply only with respect to the operation of
such covenant in the particular jurisdiction in which such adjudication is made.
Your obligations under the two preceding paragraph shall survive the termination
of your employment with or any other employment arrangement with the Company or
any of its affiliates. You acknowledge that the Company or its affiliates will
suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if you breach your obligations under the paragraph captioned “Covenant
Not to Solicit” above. Accordingly, you agree that the Company and its
affiliates will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by you of your
obligations under either such paragraph in any Federal or state court sitting in
the State of New Jersey, or, at the Company's (or its affiliate's) election, in
any other state or jurisdiction in which you maintain your principal residence
or your principal place of business. You agree that the Company or its
affiliates may seek the remedies described in the preceding sentence
notwithstanding any arbitration or mediation agreement that you may enter into
with the Company or any of its affiliates. You hereby submit to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company or its affiliates to obtain that
injunctive relief, and you agree that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by you to the Company or its affiliates, or in any other manner
authorized by law..



•
Non-Disparagement. During your employment and thereafter, you and the Company
agree to not disparage or in any other way communicate to any person or entity
any negative information or opinion concerning each other, or in the case of
your obligations hereunder, the Company's parents, subsidiaries and affiliates,
or any of their partners, members, shareholders, officers, directors, employees
or agents, of any of them. This provision shall not prohibit you or the Company
from making any statements or taking any actions required by law, or reporting
any actions or inactions you or the Company believes to be unlawful. This
provision shall not be interpreted to require or encourage you or the Company to
make any misrepresentations.

•
Indemnification. You shall be indemnified by the Company as provided by its
by-laws or, if applicable, pursuant to an indemnification agreement with the
Company if such agreements are provided to similarly-situated executives.









--------------------------------------------------------------------------------

December 11, 2012
Page 10 of 10



•
Section 409A. The parties intend for the payments and benefits under this letter
to be exempt from Section 409A or, if not so exempt, to be paid or provided in a
manner which complies with the requirements of such section, and intend that
this letter shall be construed and administered in accordance with such
intention. Any payments that qualify for the “short-term deferral” exception or
another exception under Section 409A shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A, each payment of compensation under this letter shall be
treated as a separate payment of compensation. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this letter during the six-month period immediately following your separation
from service shall instead be paid on the first business day after the date that
is six months following your Termination Date (or death, if earlier), with
interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Internal Revenue Code of 1986, as amended, for the
month in which payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on you under
Section 409A.



•
Withholding Taxes. All payments to you or your beneficiary under this letter
agreement shall be subject to withholding on account of federal, state and local
taxes as required by law.



You acknowledge that you have, reviewed, agreed, signed and returned the
Company’s customary on-boarding documentation.


Policies of the Company will govern any other matter not specifically covered by
this letter. Except as specifically described in the following sentence, the
terms of this letter constitute the entire agreement between the Company and you
with respect to the subject matter hereof, superseding all prior agreements and
negotiations This letter is governed by the laws of the State of New Jersey. All
currency amounts set forth in the letter agreement refer to U.S. dollars.


This letter and the documents referenced herein are the full, complete and
exclusive agreement between you and the Company regarding all of the subjects
covered by this letter, and supersede in their entirety any other written or
verbal agreement between you and the Company or Medicis, including the
Employment Agreement.






--------------------------------------------------------------------------------

December 11, 2012
Page 11 of 11





As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.
Sincerely,
Valeant Pharmaceuticals International, Inc.
By:        /s/ Brian Stolz    
Brian Stolz
EVP, Administration & Chief Human Capital Officer
                            
/s/ Jason Hanson    
Jason Hanson








